Citation Nr: 0119223	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of termination of the appellant's legal entitlement 
to VA non-service connected pension benefits.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served in the Philippine Scouts from February 
1941 to September 1941 and in the Philippine Army from 
September 1941 to June 1946.  

This appeal arises from an administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the 
appellant's claim of restoration of legal entitlement to non-
service connected pension benefits.  


FINDING OF FACT

1.  An RO decision granted the appellant's claim of 
entitlement to non-service connected pension benefits for a 
surviving spouse effective November 1989.

2.  An RO administrative review of the record in November 
1999 determined that there had been administrative error as 
the appellant's spouse served in the Philippine Scouts from 
February 1941 to September 1941 and in the Philippine Army 
from September 1941 to June 1946.

3.  The RO informed the appellant that her eligibility for 
nonservice-connected pension benefits would be terminated and 
she was provided a period of 60 days in which to submit 
evidence for the purpose of showing that the adverse action 
should not be taken. 

4.  The appellant's spouse did not have qualifying service 
which rendered the appellant eligible for receipt of VA 
nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for legal entitlement to non-service connected 
pension benefits are not been met and such benefit was 
properly terminated.  38 U.S.C.A. § 1541 (West 1991).  
38 C.F.R. §§ 3.3, 3.8, 3.9, § 3.103, 3.203 (2000).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant Laws and Regulations.  The Secretary shall pay to 
the surviving spouse of each veteran of a period of war who 
met the service requirements prescribed in this title, or who 
at the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability, pension at the rate prescribed by this section.  
38 U.S.C.A. §§ 107, 1541 (West 1991);38 C.F.R. §§ .  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President, dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or service of any other person in the 
Armed Forces.  38 U.S.C.A. § 107 (West 1991).  

Regular Philippine Scouts.  Service in the Philippine Scouts 
(except that described in paragraph (b) of this section), the 
Insular Force of the Navy, Samoan Native Guard, and Samoan 
Native Band of the Navy is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowance.  38 C.F.R. § 3.8 (2000).  

This section sets forth the beginning and ending dates of 
each war period beginning with the Indian wars. Note that the 
term period of war in reference to pension entitlement under 
38 C.F.R. § 1521, 1541 and 1542 means all of the war periods 
listed in this section except the Indian Wars and the 
Spanish-American War.  World War II. December 7,1941, through 
December 31, 1946, inclusive.  If the veteran was in service 
on December 31, 1946, continuous service before July 26, 
1947, is considered World War II service.  38 C.F.R. § 3.3, 
3.3(d) (2000).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.
If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West,11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].  

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

Pretermination/reduction notice.  Except as otherwise 
provided in paragraph (b)(3) of this section, no award of 
compensation, pension or dependency and indemnity 
compensation shall be terminated, reduced or otherwise 
adversely affected unless the beneficiary has been notified 
of such adverse action and has been provided a period of 60 
days in which to submit evidence for the purpose of showing 
that the adverse action should not be taken.  38 C.F.R. 
§ 3.103 (2000).  

Factual Background.  Between June 1948 and March 1957 the RO 
made numerous requests to the service department for 
verification of the veteran's service.  In March 1957 the 
Adjutant General responded and verified the dates of the 
veteran's service and the organizations in which he served.  
From February 1941 to September 1941 the veteran was a 
Philippine Scout.  From September 1941 to June 1946 he served 
in the Philippine Army.  

In April 1957 the RO denied the veteran's claims for service 
connection.  Subsequently the veteran was granted non-service 
connected pension benefits in a rating decision which is not 
included in the claims folder.  According to the certificate 
of death the veteran died in November 1989.  

The appellant, the veteran's widow, submitted a claim for 
widow's benefits in January 1990.  She submitted her 
completed application in February 1990.  A Control Document 
and Award Letter reveals the appellant was granted benefits 
effective November 1989.  An April 1993 rating decision 
granted entitlement to housebound special monthly pension 
benefits from February 1993.  

A November 1999 RO notation indicates that the veteran's 
claims folder was reviewed and it was determined that he had 
Philippine Scout Service, from 02-12-41 to 09-03-41, and 
Commonwealth Army Service, from 09-20-41 to 05-25-46.  It was 
further noted that the veteran was paid disability pension 
from 07-01-84 up to his death in November 1989, and the 
veteran's surviving spouse was paid death pension from 11-01-
89 to present.  It was indicated that, as the veteran's 
service with the Philippine Scouts during peacetime, and only 
other service was with the Philippine Commonwealth Army, he 
did not have valid service to qualify for nonservice-
connected death pension.  

An RO Administrative Decision in November 1999 concluded the 
veteran and his surviving spouse were not eligible for non-
service connected disability death pension based on his 
service with the Philippine Scouts from February 1941 to 
September 1941 which is not considered wartime service.  

The RO sent the appellant a letter dated in December 1999.  
The letter informed the appellant that the veteran's service 
with the Philippine Scouts during peacetime and his service 
with the Philippine Commonwealth Army were not qualifying for 
purposes of payment of death pension.  The RO proposed 
terminating payment effective December 1, 1999.  She was told 
that she had basic procedural rights and appellate rights 
concerning the proposed action.  Enclosed with the letter 
were attachments which explained her basic rights and VA Form 
21-4138.  

In February 2000 the RO sent the appellant a letter.  The 
letter informed the appellant that as proposed her award was 
terminated effective December 1, 1999.  

In June 2000 the appellant submitted a notice of disagreement 
with the action of the RO to terminate her pension benefits.  
She disagreed because she had been receiving VA benefits 
since November 1989 to December 1999 which was a period of 
more than 10 years.  

After the RO issued a statement of the case, the appellant's 
substantive appeal was received in August 2000.  She asserted 
VA decided her case incorrectly, because she was awarded VA 
death pension but should have been awarded DIC service-
connected death benefits.  She requested DIC VA benefits.  

In March 2001 the RO denied service connection for the cause 
of the veteran's death.  The appellant did not submit a 
notice of disagreement with that decision.  

The appellant withdrew her request for a hearing in April 
2001.  

Analysis.  A person seeking VA benefits must first establish 
that the service member upon whose service such benefits are 
predicated has the requisite service. See Laruan v. West, 11 
Vet. App. 80, 85 (1998).  Eligibility for VA benefits is 
based on statutory and regulatory provisions which define an 
individual's legal status as a veteran of active military, 
naval or air service.  See 38 U.S.C.A. §§ 101(2), 101(24); 38 
C.F.R. §§ 3.1, 3.6.  VA laws and regulations allow Philippine 
veterans who had recognized United States military service to 
claim certain VA benefits, and certain claims for death 
benefits based on such service, but only if the alleged 
service is documented or verified by the Armed Forces of the 
United States. See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.9, 
3.203.  Further, service department findings are binding on 
VA for purposes of establishing service in the United States 
Armed Forces.  See Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In addition, although nonservice-connected pension benefits 
and death pension benefits are generally available to 
qualifying veterans of a period of war and their survivors, 
38 U.S.C.A. §§ 1521, 1541, Congress has not made such 
benefits available to individuals or their survivors with 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States.  Such service is deemed not to have been 
active military, naval or air service for VA benefit purposes 
except for benefits under the National Service Life Insurance 
program, benefits under Chapter 10 of Title 37, and benefits 
under Chapters 11, 13 and 23 of Title 38.  See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.8.

The appellant's spouse served for two separate periods.  His 
first period of service was from February 1941 to September 
1941.  Section 3.3 of the regulations defines wartime service 
for World War II as commencing on December 7,1941.  For that 
reason the veteran's first period of service was during 
peacetime as defined by regulation.  Peacetime service does 
not qualify a veteran for pension benefits.  38 U.S.C.A. 
§ 1541.  

The veteran's second period of service was from September 
1941 to June 1946.  During the period the veteran served in 
the Philippine Army.  Service in the Philippine Army is not 
qualifying service for VA non-service connected pension 
benefits purposes.  38 U.S.C.A. § 107.  

The appellant has not disputed the dates or nature of the 
veteran's service.  As is noted above the certification of 
the service department as to the dates and nature of the 
veteran's service is binding on VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  

The appellant has asserted that she has received non-service 
connected pension benefits for a period of 10 years and for 
that reason her pension should not be terminated.  She has 
not offered any authority for that proposition.  In essence 
she contends her receipt of pension is protected because she 
has received pension for a period of ten years.  However, the 
protected ratings regulation specifically relates to  
compensation benefits, which are continuously rated for a 
period of 20 years or more.  38 C.F.R. § 3.951.  That 
regulation is not applicable to pension benefits.  

The termination of the appellant's VA non-service connected 
pension benefits was proper.  The appellant's spouse did not 
have qualifying which rendered the appellant eligible for 
receipt of VA nonservice-connected pension benefits.
Accordingly, the appellant's claim for restoration of 
entitlement to VA pension benefits must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



Additional Matter

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  For the reasons stated below, the Board finds that 
VA's duties under the VCAA have been fulfilled even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA.

The RO notified the appellant of the proposed termination of 
her pension benefits in compliance with 38 C.F.R. § 3.103.  
She was informed of her basic and appellate rights and given 
a period of 60 days to submit evidence why her pension should 
not be terminated.  The RO afforded the appellant due process 
prior to terminating her pension benefits.  Further, the 
record reflects that the RO informed the appellant by the 
July 2000 Statement of the Case that her late husband (the 
veteran) did not have qualifying service which rendered the 
appellant eligible for receipt of nonservice-connected 
pension benefits.  This is essentially the same rationale for 
the Board's decision herein.  It is also noted that the 
Statement of the Case included a summary of the applicable 
statutory and regulatory provisions pertinent to the instant 
case. VA has notified the appellant of the evidence necessary 
to substantiate her claim in the statement of the case and 
the record presents no reasonable possibility that any 
additional assistance would aid in substantiating her claim.  
As  the law and not the facts is dispositive in this case, 
there does not appear to be any reasonable possibility that 
any additional assistance would aid in substantiating the 
appellant's claim.  See § 3 of the VCAA, to be codified at 
38 U.S.C.A. § 5103A(a)(2).  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  Thus, the Board concludes 
that further development and further expending of VA's 
resources is not warranted.  


ORDER

The termination of the appellant's VA non-service connected 
pension benefits was proper; thus, her appeal is denied.  




		
	R. F. Williams
	Member, Board of Veterans' Appeals



 

